Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 27, 2018


The Court of Appeals hereby passes the following order:


A19A0396. ANDRE WALKER v. THE STATE.

       A jury found Andre Walker guilty of aggravated sodomy and other
crimes, and on December 10, 2015, the trial court entered his judgment of
conviction and sentence. At 4:09 p.m. on December 15, 2015, Walker filed a
motion for new trial. At 4:10 p.m. that same day, he filed a notice of appeal from
his judgment of conviction. In November 2017, the trial court denied Walker’s
motion for new trial, and 11 days later he filed a second notice of appeal.1 The
record was transmitted to this Court, and the appeal was docketed as Case No.
A18A2084 and remains pending.
       The trial court clerk later re-transmitted the record to this Court upon
realizing that the record had not been sent here following Walker’s first notice
of appeal filed in 2015. Consequently, the appeal has now been docketed a
second time under the instant case number. This second appeal is duplicative of


       1
         Because Walker filed his motion for new trial before filing his notice of
appeal, the notice of appeal did not divest the trial court of jurisdiction to consider the
motion for new trial. Compare McCulley v. State, 273 Ga. 40, 43 (4) (537 SE2d 240)
(2000) (trial court lacked jurisdiction to consider motion for new trial filed after
notice of appeal, rendering court’s order denying new trial a nullity).
A18A2084 and is therefore DISMISSED.



                              Court of Appeals of the State of Georgia
                                                                 09/27/2018
                                       Clerk’s Office, Atlanta,____________________
                                       I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.

                                                                                    , Clerk.